DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton et al. (US 6,636,153).
	Regarding claim 1, Barton et al. discloses a magnetic clamp device 16 having multiple magnetic blocks 22 arranged on a surface of a plate 20 composed of a magnetic body magnetically clamping a mold 12, 14 when in a magnetic state, each of said magnet blocks 44 comprising an invertible magnet 52 capable of inverting a polarity and a non-invertible magnet 62, said magnetic clamp device comprising:
	A coil 40 for detecting a transient change in magnetic flux passing through the invertible magnet, and

	Regarding claim 2, Barton et al. discloses wherein when the induced voltage detected from the coil is negative, the control device issues a warning indicating that a clamp state of the mold has changed including a position (see claim 1).
	Regarding claim 3, Barton et al. discloses wherein when the polarity of the induced voltage detected from the coil is inverted, the control device calculates lost magnetic flux from the induced voltage, integrates with lost magnetic flux calculated when the polarity inversion has been detected last time, and issues a warning to urge het magnetic clamp device to be re-magnetized when the polarity has reached a predetermined threshold value (see claim 14).
	Regarding claim 4, Barton et al. discloses an injection molding machine 10 in which a pair of plates 20, each of which includes a magnetic body, are attached to left and right platens, respectively, and a mold 12, 14 is clamped to each of said pair of plates, the injection molding machine comprising:
	A plurality of magnet blocks 44 being disposed on a surface of each of said pair of plates and configured to magnetically clamp a mold in a magnetized state, each of said pair of plates having an invertible magnet 52 capable of inverting polarity and a non-invertible magnet 62, 
	 A coil 40 for detecting a change in magnetic flux passing through he invertible magnet, and
	A control device 30 for determining whether or not a polarity of induced voltage detected from the coil is inverted by the change of the magnetic flux, and for warning that an attraction force of the mold is decreased when the inversion of the polarity is detected

	Regarding claim 5, Barton et al. discloses an injection molding machine 10 having first and second plates 20 each of which includes a magnetic body, said first plate and second plate are attached to left and right platens, respectively, and a first mold 12 is clamped to said first plate and a second mold 14 is clamped to said second plate, the injection molding machine comprising:
	A plurality of magnet blocks 44 disposed on a surface of each of said first plate and said second plate, each of said plurality of magenta blocks having an invertible magnet 52 capable of inverting polarity and a no-invertible magnet 62, and configured to magnetically clamp a corresponding mold in a magnetized state,
	A coil 40 for detecting a change in magnetic flux passing through the invertible magnetic, and
	A controller 30 for determining whether or not a polarity of induced voltage is detected by the coil and for re-magnetizing each of the first and second molds clamped by the first and second plates, respectively in a state of being matched with each other upon detecting nan inversion of polarity (see abstract, fig. 1-7, col. 3, line 8-col. 5, line 65 and claims 1-3, 14).
Conclusion



 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742    

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742